Fourth Court of Appeals
                                       San Antonio, Texas
                                             August 15, 2016

                                          No. 04-16-00488-CR

                                         In re Gary L. Kennedy

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On August 2, 2016, Relator filed a petition for writ of mandamus. The court has
determined that the mandamus petition is now moot. Accordingly, the petition for writ of
mandamus is DISMISSED AS MOOT. The court’s opinion will issue at a later date.



           It is so ORDERED on August 15, 2016.



                                                                   _____________________________
                                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15 day of August, 2016.



                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2014CR7948 and 2015CR3877, styled State of Texas v. Gary L. Kennedy,
pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O'Connell presiding.